Citation Nr: 0946556	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim.  
The Board notes that the case is now under the jurisdiction 
of the St. Petersburg, Florida RO.  

In June 2009, the Board granted the Veteran's motion to 
advance his case on the docket in light of his age.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R.                  
§ 20.900(c) (2009).

In June 2009, the Board remanded the Veteran's claim for 
additional development.   As a preliminary matter, the Board 
finds that the remand directives have been completed and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical and other evidence of record fails to 
indicate that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for the establishment of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
notice required must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1) (2009).

In this case, the RO provided the Veteran with notice in June 
2005, prior to the initial decision on the claim in August 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate his claim for a TDIU.  The June 2005 letter 
informed the Veteran that the evidence must show that he is 
unable to secure and follow a substantially gainful 
occupation due solely to his service-connected disabilities.  
It was also noted that he generally must meet certain 
disability percentage requirements, i.e., one disability 
ratable at 60 percent or more; or, more than one disability 
ratable at 40 percent or more and a combined rating of 70 
percent or more.  The letter further explained that he could 
be entitled to TDIU based on exceptional circumstances and 
that such a claim would require evidence showing that his 
service-connected disabilities present such an exceptional or 
unusual disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  Additionally, the June 2006 
statement of the case (SOC) and the September 2009 
supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  The 
June 2005 letter indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
notice must also state that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective in a March 2006 letter.  Following the 
letter, the RO readjudicated the Veteran's claim for in a 
June 2006 SOC.  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the Veteran will result in proceeding with 
the issuance of a final decision.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (noting that VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to a 
TDIU.  Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the claim.  Moreover, the Veteran was afforded VA 
examinations in June 2005 and July 2009.  Although the June 
2005 examiner's opinion was noted to be inadequate by the 
Board in the June 2009 Remand, the Veteran was provided 
another examination in July 2009.  In this regard, the Board 
finds that the examination is more than adequate as the 
examiner reviewed the pertinent records, considered the 
Veteran's statements, and provided an opinion with supporting 
rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As 
such, a remand for any additional VA examination is not 
warranted.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with an SOC and an SSOC, which informed them 
of the laws and regulations relevant to the Veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the Veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  

The Veteran is currently service connected for bilateral 
varicose veins, evaluated as 40 percent disabling per lower 
extremity, for a combined disability rating of 70 percent.  
See 38 C.F.R. §§ 4.16(a), (providing in part that, if there 
are two or more service-connected disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more) 4.26 (applying 
bilateral factor).  Thus, the Veteran meets the percentage 
requirements for entitlement to a TDIU.  However, although 
the Veteran meets the percentage requirements, the evidence 
must show that the Veteran's service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

The Board observes that the Veteran has contended that his 
service-connected varicose veins have prevented him from 
obtaining employment.  See May 2005 statement.  As noted 
above, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  In this 
case, the evidence of record does not show that the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

According to the Veteran's application for TDIU, he last 
worked full time in October 1993 as a Manager of Field 
Marketing, his employment history from June 1994 to July 1993 
consisted of work as a marketing manager, and he completed 
two years of college. 

The medical evidence of record shows that the Veteran has a 
long history of painful varicose veins.  A July 1972 service 
treatment record shows that the Veteran suffered varicose 
vein problems since 1955.  It was noted that the Veteran 
developed pain and swelling in the legs and feet after 
standing or walking for more than a few minutes at a time.  
An August 1978 VA treatment record shows that the Veteran was 
diagnosed with varicose veins bilateral, moderately severe, 
with mild stasis symptoms.  It was noted that long standing 
or walking caused pain and some swelling in the ankles.  A 
September 2003 record shows that the Veteran had varicose 
veins for the last thirty years.  

The Veteran was afforded a VA examination in March 2005.  The 
Veteran reported that his symptoms included swelling in both 
lower extremities primarily in the distal legs and ankles, 
which worsened with prolonged standing.  The symptoms were 
about the same in both legs.  He also had cramping and aching 
pain in the inner thigh and calves that was very noticeable 
after 1 to 2 hours of standing or walking.  He spent the 
evenings in the recliner with his legs elevated which helped 
his pain and swelling.  He had no ulcerations and no 
significant dermatitis or skin changes.  The Veteran's lower 
extremities revealed very obvious significant varicose veins, 
extending first on the left proximal medial thigh down to the 
anterior pretibial region and extending to the anterior left 
ankle.  The Veteran had tenderness noted in all of the 
varicosities and increased heat to palpation.  Diagnosis was 
severe or significant varicosities of bilateral lower 
extremities affecting both the thighs and legs with venous 
insufficiency.  

The Veteran was afforded another examination in June 2005.  
The Veteran reported that he had not worked since retirement 
at ITT in 1994.  He previously retired from the military and 
then worked as a marketing manager with the defense firm ITT 
and retired from there in 1994.  He stated that he was unable 
to stand longer than 15 minutes without a level 5 or 6 aching 
in his ankles and ankle swelling.  He stated that he did have 
some insomnia, but some of it was the discomfort in his legs.  
It was noted that lower extremity varicosities were a 
superficial vein disease.  The examiner noted that there was 
no evidence of deep venous disease.  A diagnosis of bilateral 
varicose veins of the lower extremities was noted.  The 
examiner noted that there were residuals of mild discomfort 
only and no criteria for unemployability.  The Veteran needed 
to remain moderately active, consistent with the Veteran's 
age, to help prevent phlebitis.  

In accordance with the June 2009 remand instructions, the 
Veteran was afforded another VA examination in July 2009. The 
Veteran reported that he retired after 20 years in the 
military and then got a job with ITT Defense and stayed there 
for 20 years and then retired.  Currently, he had cramping in 
his legs, throbbing and pain.  He had trouble sleeping and 
spent the night in the recliner or couch with his feet 
elevated.  His feet start to swell when he walks.  He can 
walk about 1/2 to 3/4 mile before his varicose veins bother him.  
His legs start to swell within the hour when sitting.  This 
affects his daily activities in that he plans his activities 
around his varicose veins.  He cannot stand for long periods 
of time; he can stand for about 10 to 20 minutes.  The 
examiner provided a diagnosis of severe varicose veins 
bilateral lower extremities.  It was also noted that the 
Veteran was not employed.  The examiner noted that based on 
the examination and the service-connected varicose veins 
only, the Veteran would not be able to perform a job which 
required prolonged standing or walking such as a dental 
technician.  He would not be able to sit for any prolonged 
length of time and would need to be able to sit/stand/walk at 
will.  The examiner opined that the Veteran possesses the 
skills to gain and maintain employment in an environment that 
would meet these requirements based on his service-connected 
condition.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
currently assigned disability evaluations, the evidence does 
not show that the service-connected disabilities alone 
preclude gainful employment.  The Board notes that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2009) 
(emphasis added).  Based on a review of the evidence of 
record regarding the impairment in earning capacity as a 
result of the service-connected disabilities of the Veteran 
in this case in particular, the Board is of the opinion that 
the disability evaluations assigned to the Veteran's 
disabilities under the VA Schedule for Rating Disabilities 
accurately reflects the Veteran's overall impairment to his 
earning capacity due to his service-connected disabilities.  
There is nothing in the record to suggest that the Veteran 
cannot secure and follow gainful employment due to his 
service-connected disabilities, given his education and 
employment experience, other than his own assertions.  In 
fact, the June 2005 examine noted that the Veteran's service-
connected disabilities were mild residuals and did not meet 
the criteria for unemployability.  Furthermore, the July 2009 
examiner noted that although the Veteran could not stand and 
walk for long periods of time, he could secure employment in 
an environment that would meet these requirements based on 
his service-connected disabilities.  Consequently, 
entitlement to a TDIU is not warranted.  

While the Veteran and his wife have reported that the 
Veteran's varicose veins have dramatically impacted his life 
and have rendered him unemployable, as lay persons, they 
cannot render opinions as to whether the Veteran is precluded 
from gainful employment by his service-connected 
disabilities.  The Veteran and his wife can testify as to the 
lay-observable residuals of his disabilities, but no evidence 
has been presented to show that the Veteran or his wife have 
the expertise needed to render an opinion as to the impact 
that these disabilities have upon his ability to work.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Rather, the objective evidence of record shows that the 
Veteran's service-connected varicose veins do not preclude 
all forms of gainful employment.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  The benefit sought on appeal is 
accordingly denied.


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


